                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 CHARLES BRADFORD                                  :    CIVIL ACTION NO. 18-1536


 VERSUS                                            :    JUDGE TERRY A. DOUGHTY


 MOREHOUSE PARISH SCHOOL                           :    MAG. JUDGE KAREN L. HAYES
 BOARD, ET AL.

                                            RULING

       Pending before the Court are Defendants’ motions to dismiss [Doc. Nos. 6, 10, & 12]

Plaintiffs’ Complaint, as amended. On January 28, 2019, Magistrate Judge Karen L. Hayes

issued a Report and Recommendation [Doc. No. 19] in which she recommends the Court find

that Plaintiff Charles Bradford (“Bradford”) lacks standing and, thus, the motions must be

granted and his Complaint, as amended, must be dismissed without prejudice. On February 11,

2019, Bradford filed objections to the Report and Recommendation, stating that he disagrees

with Magistrate Judge Hayes and requesting that the Court require discovery to proceed.

       After having conducted a de novo review of the entire record, the Court finds that

Magistrate Judge Hayes correctly stated and applied the law and hereby ADOPTS the Report and

Recommendation. The involvement of citizens in matters of public concern is part of what

makes the United States the great nation that it is. Indeed, the very First Amendment to the

United States Constitution protects the rights of citizens to speak out on matters of public

concern. However, when a citizen seeks to involve the court system, the rules of law must apply.

Article III of our Constitution does not permit any person to pursue any lawsuit at any time, but

“limits the ‘judicial power’ of the United States to the resolution of ‘cases’ and ‘controversies.’
The constitutional power of federal courts cannot be defined, and indeed has no substance,

without reference to the necessity ‘to adjudge the legal rights of litigants in actual

controversies.’” Valley Forge Christian Coll. v. Americans United for Separation of Church &

State, Inc., 454 U.S. 464, 471 (1982) (quoting Liverpool S.S. Co. v. Commissioners of

Emigration, 113 U.S. 33, 39 (1885)). No matter how strong Bradford’s feelings may be or how

sincere his desire to protect his community, as Magistrate Judge Hayes correctly found,

Bradford’s lawsuit must be dismissed under bedrock standing requirements.

       Monroe, Louisiana, this 12th day of February, 2019.



                                                      _____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
